NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0868n.06

                                           No. 12-2134

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Oct 04, 2013
                                                                             DEBORAH S. HUNT, Clerk
KATHLEEN OTT,                                            )
                                                         )
       Plaintiff-Appellant,                              )        ON APPEAL FROM THE
                                                         )        UNITED STATES DISTRICT
               v.                                        )        COURT FOR THE EASTERN
                                                         )        DISTRICT OF MICHIGAN
FEDERAL HOME LOAN MORTGAGE                               )
CORPORATION; CHASE HOME FINANCE,                         )
LLC,                                                     )
                                                         )
       Defendants-Appellees.                             )
                                                         )


BEFORE: ROGERS, GRIFFIN, and DONALD, Circuit Judges.


       PER CURIAM. Plaintiff appeals the district court’s order denying her motion to extend time

to file a motion for reconsideration under Federal Rule of Civil Procedure 6(b)(1)(A). For the

reasons set forth below, we affirm.

       Plaintiff initiated the instant action to stop defendants from foreclosing on her home. The

district court granted defendants’ motion to dismiss. Local rules permitted plaintiff fourteen days

in which to file a motion to reconsider. On the fourteenth day, plaintiff filed her motion to extend

time, asserting that “because of the unusual 4th of July holiday schedule” she would be unable to

timely file her motion to reconsider, but that she could file the motion within a week. The district

court denied the motion for lack of good cause.
No. 12-2134
Ott v. Federal Home Loan Mortgage Corporation, et al.


       Motions to extend time are governed by Rule 6(b)(1)(A), which states, “[w]hen an act may

or must be done within a specified time, the court may, for good cause, extend the time . . . . if the

request is made, before the original time or its extension expires.” A district court’s decision as to

a Rule 6(b) motion is reviewed for an abuse of discretion. Ahanchian v. Xenon Pictures, Inc., 624
F.3d 1253, 1258 (9th Cir. 2010).

       Rule 6(b) authorizes district courts to grant motions to extend time “for good cause.” We

agree with the district court that plaintiff has failed to demonstrate that her motion to extend time

was supported by good cause. First, plaintiff makes no argument that her Rule 6(b)(1) motion was

supported by good cause. Instead, plaintiff simply asserts that “the Fourth of July holiday caused

an inability to file” the motion to reconsider, but fails to explain why this amounts to good cause

within the meaning of Rule 6(b)(1). Nor does plaintiff cite any authority in support of her position,

and it is well-settled that “issues adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.” United States v. Johnson, 440 F.3d 832, 846 (6th

Cir. 2006). Put another way, plaintiff never explains why she was unable to meet the fourteen-day

deadline, even though she knew that the Fourth of July was included as part of the deadline period.

See FED. R. CIV. P. 6(a)(1)(b) (when calculating deadline periods, “count every day, including

intermediate . . . legal holidays,” which includes the Fourth of July). Second, the plain language of

the rule demonstrates that the good cause standard in the rule is discretionary–even if a party

demonstrates good cause, a district court is not required to grant a motion to extend time. FED. R.




                                                -2-
No. 12-2134
Ott v. Federal Home Loan Mortgage Corporation, et al.


CIV. P. 6(b)(1) (“the court may, for good cause, extend the time” (emphasis added)). For these

reasons, we conclude that the trial court did not abuse its discretion in denying the motion.

       Plaintiff also argues that “[a] court may construe the Motion for an extension of time to file

Motion for Reconsideration as having been filed pursuant to Rule 60(b)(1) of the Federal Rules of

Civil Procedure,” and that she is entitled to relief under Rule 60(b) because of the “unusual 4th of

July holiday schedule.” This argument lacks merit. First, the sole case plaintiff cites in support of

her argument that this court may construe a Rule 6(b) motion as a Rule 60(b) motion does not

support that assertion. Peake v. First Nat’l Bank and Trust Co. of Marquette, 717 F.2d 1016, 2020

(6th Cir. 1983) (construing an untimely motion for reconsideration as a Rule 60(b) motion). Second,

even putting aside plaintiff’s inapplicable case law, assuming that we were to construe her motion

as one under Rule 60(b), plaintiff would still be required to make a showing under Rule 60(b)(1-5)

to demonstrate an entitlement to relief, and she does not do so.

       AFFIRMED.




                                                -3-